Dismissing Appeal.
This is a sequel of Gilpin v. Commonwealth, 297 Ky. 67,178 S.W.2d 964.
After it was too late to consider alleged newly discovered evidence as a ground for his motion for a new trial, the defendant in that case filed a petition in equity in the Greenup Circuit Court against the Commonwealth's Attorney and the Attorney General, praying that a writ of error coram nobis be granted him on that account. The court heard evidence as to the discovery and the testimony that would be offered upon another trial. The petition was dismissed and the writ denied. This is an appeal from that judgment.
Since the primary judgment has been reversed for a new trial, this appeal has become moot and it is hereby dismissed.